DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 5, “the same metal material” lacks antecedent basis, rending the scope of the claim unclear.  For purposes of the present examination, the language “a same metal material” is presumed.  Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	Claim 1 recites, in part, a second connection wire coupling first and second conductors of adjacent coil segments in the circumferential direction.  Claim 8 depends from claim 1 and recites, in part, the second connection wire of the coil segment couples the first or second conductor with the relay coil segment instead of coupling the first and second conductors of adjacent coil segments in the circumferential direction.  Whereas claim 1 requires a second connection wire coupling first and second conductors of adjacent coil segments in the circumferential direction, claim 8 appears to remove this limitation by the language following “instead”.  Accordingly, claim 8 fails to include all of the limitations of the claim from which it depends.  Claims 9-10 are rejected under 35 U.S.C. 112(d) by virtue of their dependence from claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 10,656,186 (the ‘186 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 11 are anticipated by claims 1-6 and 10 of the ‘186 patent as follows:
Claim 1
Claim 1 of the ‘186 patent
a heat-resistant substrate including a ceramic material;
a heat-resistant substrate including a ceramic material
one or more power wires embedded in the heat-resistant substrate;
a group of power wirings embedded in the heat-resistant substrate, the group of power wirings being adapted for flowing a common high frequency alternating current;
a coil structure for detecting a current flowing in the one or more power wires, the coil structure being configured by a coil wire extending between start and end points, the coil structure comprising coil segments arranged between the start and end points of the coil wire in a circumferential direction around the one or more power wires, and the coil 

end point, wherein coil units each including or corresponding to one turn of 
the coil wiring are arranged in a circumferential direction around the group of power wirings and between the start point and the end point of the coil wiring,
wherein the coil segment includes: a first conductor extending along the power wire; a second conductor arranged farther from the one or more power wires than the first conductor, the second conductor extending along the power wire; a first connection wire coupling the first and second conductors in the same coil segment; and a second connection wire coupling first and second conductors of adjacent coil segments in the circumferential direction,
wherein the coil unit includes: a first conductor extending along the power 
wirings;  a second conductor extending along the power wirings and arranged 
farther from the group of power wirings than the first conductor;  a first 
connection wiring coupling the first and second conductors within the same coil 
unit;  and a second connection wiring coupling the first and second conductors 
between adjacent coil units in the circumferential direction,
wherein the first conductor, the second conductor, the first connection wire, and the second connection wire are embedded in the heat-resistant substrate,
wherein the first conductor, the second conductor, the first connection wiring, and second connection wiring are embedded in the heat-resistant substrate,
at least the first conductor and the second conductor are not exposed from the heat-resistant substrate.
at least the first conductor and the second conductor are not exposed outside of 
the heat-resistant substrate.


Claim 2
Claim 2 of the ‘186 patent
at least one external connection wire coupled to the first conductor, the second conductor, the first connection wire, or the second connection wire.
at least one terminal wiring coupled to at least one of the first conductor, the 
second conductor, the first connection wiring, and the second connection 
wiring.


Claim 3
Claim 3 of the ‘186 patent
wherein the ceramic material includes alumina, silica, zirconia, titania, magnesia, or cordierite.
wherein the ceramic material includes at least one of alumina, silica, zirconia, titania, magnesia, and cordierite.


Claim 4
Claim 4 of the ‘186 patent
wherein the heat-resistant substrate includes a glass material.
wherein the heat-resistant substrate includes a glass material.


Claim 5
Claim 5 of the ‘186 patent
wherein the power wire and the coil structure include the same metal material.
wherein the power wirings and the coil structure include a same metal material.


Claim 6
Claim 6 of the ‘186 patent
wherein the power wire and the coil structure include copper.
wherein the power wirings and the coil structure include a copper.


Claim 11
Claim 10 of the ‘186 patent
a returning wire extending along the circumferential direction from the end point toward the start point of the coil wire of the coil structure, the returning wire passing through the coil segments.
a return wiring extending in the circumferential direction toward the start point from the end point of the coil wiring of the coil structure in such a manner 
that the return wiring passes through the coil units.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0369845 to Salles et al. (Salles) in view of US 2009/0051467 to McKinzie, III (McKinzie, III).

	Regarding claim 1, Salles discloses a heat-resistance element for detecting a current, the heat-resistance element comprising:
	a heat-resistant substrate including  an insulator material (Salles, e.g., Figs. 1-5 and paragraphs 14-35; see Fig. 1 and paragraphs *** in particular, heat-resistant substrate in the form of layers 31-33, which may be dielectric layers; Salles’ dielectric layers necessarily have some degree of heat resistance);
	one or more power wires embedded in the heat-resistant substrate (Salles, e.g., Figs. 1-5 and paragraphs 14-35; see Fig. 1 and paragraph 16 in particular, circuit via 21 which extends through two or more of the layers 31-33); and
	a coil structure for detecting a current flowing in the one or more power wires (Salles, e.g., Figs. 1-5 and paragraphs 14-35; see Fig. 1 and paragraphs 17-29 in particular, integrated current sensor including a coil arrangement 13,14,22 provided in the stack, with the current sensor being arranged to detect currents 15 running through circuit via 21 inside the integrated circuit 10; also see paragraph 21, coil may be a curved coil and operate as a Rogowski coil; also see Figs. 3-5, which depict features of the coil arrangement), the coil structure being configured by a coil wire extending between start and end points, the coil structure comprising coil segments arranged between the start and end points of the coil wire in a circumferential direction around the one or more power wires, and the coil segment including or corresponding to one winding of the coil wire (Salles, e.g., Figs. 1-5 and paragraphs 14-35; see Figs. 3-5 and paragraphs 18-29 in particular; as shown in Fig. 3, for example, the coil structure is configured by a coil wire in the form of at least first and second strips 13, 14 interconnected through sensor vias 22, with the coil wire extending between start and end points in the form of metal pads 18, and with the coil structure including coil segments, each coil segment in the form of radially-extending pairs of first and second strips 13, 14 that are interconnected by a corresponding pair of sensor vias 22 to form one winding loop/turn of the coil structure, with the coil segments being arranged between the metal pads 18 in a circumferential direction around circuit via 21, with each coil segment corresponding to one winding of the coil wire), wherein
	the coil segment includes:
	a first conductor extending along the power wire (see Salles as applied above, e.g., Fig. 3, each coil segment is in the form of radially-extending pairs of first and second strips 13, 14 that are interconnected by a corresponding pair of sensor vias 22 to form one winding loop/turn of the coil structure; in this coil segment, the inwardly-located sensor via 22 is a first conductor extending along the circuit via 21; also see Fig. 1 in this regard, which shows inwardly-located sensor via 22 for a coil segment extending along the circuit via 21);
	a second conductor arranged farther from the one or more power wires than the first conductor, the second conductor extending along the power wire 
	a first connection wire coupling the first and second conductors in the same coil segment (see Salles as applied above, e.g., Fig. 3, each coil segment is in the form of radially-extending pairs of first and second strips 13, 14 that are interconnected by a corresponding pair of sensor vias 22 to form one winding loop/turn of the coil structure; in this coil segment, first strip 13 connecting the inwardly-located sensor via 22 to the outwardly-located sensor via 22 is a first connection wire; also see Fig. 1); and
	a second connection wire coupling first and second conductors of adjacent coil segments in the circumferential direction (see Salles as applied above, e.g., Fig. 3, each coil segment is in the form of radially-extending pairs of first and second strips 13, 14 that are interconnected by a corresponding pair of sensor vias 22 to form one winding loop/turn of the coil structure; in this coil segment, second strip 14 connecting the inwardly-located sensor via 22 to the outwardly-located sensor via 22 is a second connection wire; also see Fig. 1), and wherein
	the first conductor, the second conductor, the first connection wire, and the second connection wire are embedded in the heat-resistant substrate (see Salles as applied above, e.g., Fig. 3, each coil segment is in the form of radially-and at least the first conductor and the second conductor are not exposed from the heat-resistant substrate (see Salles as applied above, e.g., Fig. 3, each coil segment is in the form of radially-extending pairs of first and second strips 13, 14 that are interconnected by a corresponding pair of sensor vias 22 to form one winding loop/turn of the coil structure; in this coil segment, first and second strips 13, 14 connecting the inwardly-located sensor via 22 to the outwardly-located sensor via 22 are embedded in layers 31-33, which may be dielectric layers; in this arrangement, at least the sensor vias 22 are not exposed from the layers in which they are contained).

	Salles is not relied upon as explicitly disclosing that layers 31-33, which may be dielectric layers, include a ceramic material.  Forming dielectric layers in connection with semiconductor fabrication using materials such as, for example, ceramics (Al2O3, AlN, SiC, BeO) including low temperature co-fired ceramic (LTCC) materials is known in the art.  See, e.g., McKinzie, III, paragraph 124.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each 

	Regarding claim 2, Salles in view of McKinzie, III discloses at least one external connection wire coupled to the first conductor, the second conductor, the first connection wire, or the second connection wire (see Salles in view of McKinzie, III as applied to claim 1, Salles, e.g., Fig. 3, metal pads 18 themselves and/or external connections to the metal pads 18).

	Regarding claim 3, Salles in view of McKinzie, III discloses wherein the ceramic material includes alumina, silica, zirconia, titania, magnesia, or cordierite (see Salles in view of McKinzie, III as applied to claim 1, e.g., McKinzie, III, paragraph 124).

	Regarding claim 4, Salles in view of McKinzie, III discloses wherein the heat-resistant substrate includes a glass material (see Salles in view of McKinzie, III as applied to claim 1, e.g., McKinzie, III, paragraph 124, at least LTCC materials).

	Regarding claim 5, Salles in view of McKinzie, III at least suggest wherein the power wire and the coil structure include  metal material (see Salles in view of McKinzie, III as applied to claim 1, Salles, e.g., paragraph 25, first and second strips 13, 14 of coil arrangement may be metal; power wire in the form of circuit via 21 the same metal material.  The examiner takes Official notice of the fact that it was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use copper in metallization processes for forming conductive traces/lines and vias.  See, e.g., US 6,211,065 to Xi et al., col. 12, line 65 to col. 13, line 5, also see 6,081,429 to Barret, col. 6, lines 11-15; also see US 8,222,103 to Baars et al., col. 4, lines 56-58 ; also see US 2003/0015720 to Lian et al., paragraph 151; also see US 2003/0216035 to Rengarajan et al., paragraph 27.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the heat-resistant substrate includes a ceramic material does not patentably define over Salles in view of McKinzie, III.  The recitation that the same metal material is used for the power wire and the coil structure therefore does not patentably define over Salles in view of McKinzie, III taken in light of the knowledge of one of ordinary skill in the art.

wherein the power wire and the coil structure include copper and does not patentably define over Salles in view of McKinzie, III taken in light of the knowledge of one of ordinary skill in the art for reasons identical to those discussed above in connection with claim 5.

	Regarding claim 11, Salles in view of McKinzie, III is not relied upon as explicitly disclosing a returning wire extending along the circumferential direction from the end point toward the start point of the coil wire of the coil structure, the returning wire passing through the coil segment.  The examiner takes Official notice of the fact that it was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a Rogowski coil of the type discloses by Salles with a return path that returns through the coil to the other end so that that both terminals are at the same end of the coil in order to compensate for measurement error.  See, e.g., US 2016/0327592, paragraph 8; also see Fig. 2, Rogowski coil with a returning wire extending along the circumferential direction from the end point toward the start point of the coil wire of the coil structure, the returning wire passing through the coil segment; also see J. D. Ramboz, "Machinable Rogowski coil, design, and calibration," in IEEE Transactions on Instrumentation and Measurement, vol. 45, no. 2, pp. 511-515, April 1996, page 512, col. 1-2.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salles in view of US 2006/0119496 to Tester et al. (Tester).

	Regarding claim 7, Salles in view of McKinzie, III discloses wherein respective first conductors are arranged by the same distance away from a surrounding line around the  power wire in a plane orthogonal to a direction  the power wire 

	Salles in view of McKinzie, III is not relied upon as explicitly disclosing the one or more power wires include a plurality of power wires.  Tester discloses a plurality of .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salles in view of McKinzie, III, and further in view of US 2007/0152651 to Shiokawa et al. (Shiokawa).

	Regarding claim 8, Salles in view of McKinzie, III is not relied upon as explicitly disclosing wherein adjacent coil segments in the circumferential direction are coupled through at least one relay coil segment that is sized smaller than the coil segment, and the second connection wire of the coil segment couples the first or second conductor with the relay coil segment instead of coupling the first and second conductors of adjacent coil segments in the circumferential direction.  In related art, Shiokawa discloses at least one relay segment (Shiokawa, Fig. 5B, e.g., relay segment in the form of connection part 8b) that couples adjacent coil segments 

	Regarding claim 9, Salles in view of McKinzie, III and Shiokawa as applied to claim 8 discloses wherein the relay coil segment includes:
	a third conductor extending along the power wire (Shiokawa, Fig. 5B, e.g., in relay segment in the form of connection part 8b, through-hole extending upward from left side of connection line L4);
a fourth conductor arranged farther from the one or more power wires than the third conductor, the fourth conductor extending along the power wire (Shiokawa, Fig. 5B, e.g., in relay segment in the form of connection part 8b, through-hole extending upward from right side of connection line L4);
	a third connection wire coupling the third and fourth conductors (Shiokawa, Fig. 5B, e.g., in relay segment in the form of connection part 8b, connection line L4); and
	a fourth connection wire coupling the third or fourth conductor with the first or second conductor (Shiokawa, Fig. 5B, e.g., in relay segment in the form of connection part 8b, connection line L3).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure.

	US 2011/0204879 to Peretto relates to a construction system for a current and/or voltage sensor. Peretto discloses a heat-resistance element for detecting a current, the heat-resistance element comprising: a heat-resistant substrate including a dielectric 

	4,616,176 to Mercure et al. relates to an improved dynamic current transducer; see, e.g., Fig. 3, Rogowski coil 37 and associated structures.

	US 2013/0303030 to GARABIETA ARTIAGOITIA relates to a high-voltage connector and discloses a heat-resistance element for detecting a current, the heat-resistance element comprising: a heat-resistant substrate including an insulating material (Fig. 1, elements 1, 2); one or more power wires embedded in the heat-resistant substrate (Fig. 1 and paragraph 19, electric cable received into channel 3); and a coil structure for detecting a current flowing in the one or more power wires (Fig. 1, Rogowski coil 6), the coil structure being configured by a coil wire extending between start and end points, the coil structure comprising coil segments arranged between the start and end points of the coil wire in a circumferential direction around the one or more power wires, and the coil segment including or corresponding to one winding of the coil 

	US 2010/0242380 to Von Waldow discloses the use of an insulator being made of glass, ceramics or porcelain (paragraph 5).

	JPH11265974A to MABUCHI relates to a power semiconductor module incorporating a terminal capable of detecting a current flowing through the power semiconductor module and discloses a heat-resistance element for detecting a current, the heat-resistance element comprising: a heat-resistant substrate including an insulating material (Fig. 1, insulating material in which Rogowski coil 10 and power wire measured by Rogowski coil 10 are embedded); one or more power wires embedded in the heat-resistant substrate (Fig. 1, power wire measured by Rogowski coil 10); and a coil structure for detecting a current flowing in the one or more power wires (Fig. 1, Rogowski coil 10), the coil structure being configured by a coil wire extending between start and end points, the coil structure comprising coil segments arranged between the start and end points of the coil wire in a circumferential direction around the one or more power wires, and the coil segment including or corresponding to one winding of the coil wire (these features are necessarily present in Rogowski coil 10).  MABUCHI does not explicitly disclose that insulating material includes a ceramic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863